Detailed Action
	This action is responsive to an original application filed on 11/8/2019 with acknowledgement that this application claims a priority date of 9/2/2019 to foreign application JP2019-159473 and also claims a priority date of 2/6/2019 to foreign application JP2019-019523
	Claims 1-20 are currently pending.  Claim 1 is an independent claim.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/8/2019 and 6/17/2020 were filed on or after the application filing date.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:
In Claim 1 Line 6, “valve including,” should be revised to “valve including:” to ensure proper punctuation.
In Claim 1 Line 30, “swivel joint including,” should be revised to “swivel joint including:” to ensure proper punctuation.
In Claim 1 Line 36, “nozzle block including,” should be revised to “nozzle block including:” to ensure proper punctuation.
In Claim 10 Line 2, “an first inlet” should be revised to “a first inlet” to ensure proper grammar.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2017/0173617 A1 to Zilai et al. (“Zilai”) in view of US Patent 10,864,640 to Innes et al. (“Innes”), and US Patent 8,453,678 to Neff et al. (“Neff”).
As to Claim 1, Zilai discloses a cleaning machine (Fig. 1 #1 “system”, See Paragraph 0097 disclosing that the system is for cleaning), comprising: 
a head portion (Fig. 1 #13 “mount”); 
a pump (Fig. 15 #98 “cleaning fluid power supply”) configured to discharge cleaning liquid (See Paragraph 0104); 
a main valve connected to the pump (See Paragraph 0104 disclosing various pumps that can be used for 98.  It is understood that the various types of pumps include a conventional fluid pump having a check valve connected to prevent unwanted flow of fluid.); 
a nozzle switching valve (Fig. 8A #71 “poppet valve”, per Paragraph 0088 it is understood that a single “poppet valve can be used to control flow to a given set of nozzles” and the poppet can be connected to 21A shown in Fig. 3) arranged to the head portion (See Paragraph 0088 and Fig. 10), the nozzle switching valve including, 
a valve housing (Fig. 8B #73 “poppet valve body”), 
an inflow chamber (Fig. 8A #59 “nozzle trunnion port”) having an inflow port (Fig. 8A #20 “main port”) connected to the main valve (Based on Paragraph 0104 it is understood that the inflow port can be fluidly connected to a main valve of the pump), 
a first chamber (See Annotated Fig. 8A) having a first nozzle port (See Annotated Fig. 8A), a first opening (See Annotated Fig. 8A), and a first valve seat (Fig. 8A #73A “seat”) arranged around the first opening (See Annotated Fig. 8A), the first chamber connected to the inflow chamber via the first opening (See Annotated Fig. 8A), 
a second chamber (See Annotated Fig. 8A) having a second nozzle port (See Annotated Fig. 8A), a second opening (See Annotated Fig. 8A), and a second valve seat (Fig. 8A #73A “seat”) arranged around the second opening (See Annotated Fig. 8A), the second chamber connected to the inflow chamber via the second opening (See Annotated Fig. 8A), 
a stem (See Annotated Fig. 8A) slidably supported by the valve housing (See Paragraph 0088), 
a first valve element having a conical shape (See Annotated Fig. 8A), the first valve element arranged on the stem (See Annotated Fig. 8A), the first valve element configured to abut against the first valve seat (See Annotated Fig. 8A and Paragraph 0088), 
a second valve element having a conical shape (See Annotated Fig. 8A), the second valve element configured to abut against the second valve seat (See Annotated Fig. 8A and Paragraph 0088), 
a cylinder chamber arranged along the stem (See Annotated Fig. 8A),  
a swivel joint arranged to the head portion (See Annotated Fig. 1), the swivel joint including, 
a swivel housing (Fig. 1 #9 “fluid union housing”), 
a swivel shaft (Fig. 2 #2A “mast shaft”) rotatably supported inside the swivel housing (See Paragraph 0060), 
a first nozzle flow path (See Annotated Fig. 3) connected to the first nozzle port (See Annotated Fig. 8A, the first nozzle flow path is fluidly connected to the first nozzle port), and 
a second nozzle flow path (See Annotated Fig. 3) connected to the second nozzle port (See Annotated Fig. 8A, the second nozzle flow path is fluidly connected to the second nozzle port); 
a motor configured to rotate the swivel shaft (See Paragraph 0058 disclosing a motor that can be attached to heading drive 4 that rotates the swivel shaft); and 
a nozzle block arranged to the swivel shaft (See Annotated Fig. 1, the nozzle block is a portion on an end of the swivel shaft), the nozzle block including, 
a first nozzle (Fig. 3 #8 auxiliary nozzle) connected to the first nozzle flow path (See Annotated Fig. 3), and 
a second nozzle (Fig. 3 #53 “nozzle) connected to the second nozzle flow path (See Annotated Fig. 3).
Regarding Claim 1, Zilai does not disclose the cleaning machine having a slide that the head portion is arranged to (See Annotated Fig. 1, the swivel shaft is arranged on the head portion but no sliding mechanism is disclosed).
However, Innes discloses a cleaning machine (Fig. 5 #1 “articulating arm”) comprising a slide having a head portion (See Annotated Fig. 5 and Col. 12 Lines 26-40 disclosing that portions of the articulating arm can telescope), a swivel joint comprising a swivel shaft arranged to the head portion (See Annotated Fig. 5 and Col. 11 Lines 17-22 disclosing that portions of the articulating arm can rotate around an axis), and a nozzle block arranged to the swivel shaft (See Annotated Fig. 5 and Col. 11 Lines 34-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning machine of Zilai to have the cleaning machine comprise a slide that the head portion is arranged to , as taught by Innes, for the purpose of having multiple degrees of freedom to locate the nozzle to spray a desired location (See Col. 2 Lines 40-45).
Regarding Claim 1, in reference to the cleaning machine of Zilai in view of Innes as applied above, Zilai does not disclose wherein: 
the stem penetrates the inflow chamber, the first opening, and the second opening, 
the first valve element is arranged inside the inflow chamber, 
the second valve element is arranged on the stem inside the inflow chamber, 
wherein the nozzle switching valve comprises:
a piston partitioning the cylinder chamber into a first cylinder chamber and a second cylinder chamber, the piston configured to slide inside the cylinder chamber, the piston connected to the stem, and 
a spring configured to urge the piston from the first cylinder chamber toward the second cylinder chamber.
However, Neff discloses a nozzle switching valve (Fig. 1 #11 “solenoid pilot valve”) comprising:
a valve housing (See Annotated Fig. 1), 
an inflow chamber having an inflow port (See Annotated Fig. 1 and Col. 4 Lines 39-45, the inflow chamber is part of axial bore 18 and the inflow port is located at 24 which serves as an inlet to the inflow chamber)
a first chamber having a first nozzle port, a first opening, and first valve seat arranged around the first opening, the first chamber connected to the inflow chamber via the first opening (See Annotated Fig. 1), 
a second chamber having a second nozzle port, a second opening, and a second valve seat arranged around the second opening, the second chamber connected to the inflow chamber via the second opening (See Annotated Fig. 1), 
a stem (See Fig. 1 #28 “solenoid member” and #44 “contact member” make up the stem) slidably supported by the valve housing (See Col. 4 Lines 40-45), the stem penetrating the inflow chamber, the first opening, and the second opening (See Annotated Fig. 1), 
a first valve element having a conical shape (See Annotated Fig. 1), the first valve element arranged on the stem inside the inflow chamber (See Annotated Fig. 1), the first valve element configured to abut against the first valve seat (See Annotated Fig. 1), 
a second valve element having a conical shape, the second valve element configured to abut against the second valve seat (See Annotated Fig. 1), 
a cylinder chamber arranged along the stem (See Annotated Fig. 1), 
a piston partitioning the cylinder chamber into a first cylinder chamber and a second cylinder chamber (See Annotated Fig. 1, the first cylinder chamber is located below the piston when the piston is pulled upwards), the piston configured to slide inside the cylinder chamber, the piston connected to the stem (See Annotated Fig. 1, the piston is connected to the stem via 44); and
a spring (Fig. 1 #50 “biasing member”) configured to urge the piston from the second cylinder chamber toward the first cylinder chamber (See Annotated Fig. 1 and Col. 4 Lines 64-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning machine of Zilai in view of Innes as applied above to utilize the nozzle switching valve of Neff as doing so would yield the predictable result of maintaining a repeatable valve closed position with substantially equal contact force of the valve elements thus reducing cutting action wear of the valve elements (See Col. 9 Lines 49-67).
Regarding Claim 1, in reference to the cleaning machine of Zilai in view of Innes and Neff applied above, Neff as applied above does not disclose wherein the cleaning machine further comprises a compressed air source connected to the second cylinder chamber (See Fig. 1 and Col. 8 Lines 4-35, a solenoid coil 40 is attached to the second cylinder chamber to actuate motion of the stem).
  However, Neff also discloses a nozzle switching valve (See Annotated Fig. 2) comprising a piston (See Annotated Fig. 2) that partitions a cylinder chamber into a first cylinder chamber and a second cylinder chamber (See Annotated Fig. 2), the piston configured to slide inside the cylinder chamber (See Annotated Fig. 2 and Col. 5 Lines 16-32), wherein a compressed air source is connected to the second cylinder chamber (See Annotated Fig. 2 and Col. 5 Lines 16-32). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning machine of Zilai in view of Innes and Neff as applied above such that the cleaning machine further comprises a compressed air source connected to the second cylinder chamber instead of a solenoid coil attached to the second cylinder chamber, as doing so would utilize substitution of one known element for another to yield the predictable result of actuating motion of the stem (See Col. 7 Lines 27-47).
Regarding Claim 1, in reference to the cleaning machine of Zilai in view of Innes and Neff as applied above, Neff does not disclose wherein the spring is configured to urge the piston from the first cylinder chamber toward the second cylinder chamber (See Annotated Fig. 1, the spring is configured to urge the piston from the second cylinder chamber toward the first cylinder chamber).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning machine of Zilai in view of Innes and Neff as applied above such that the spring is located in the first cylinder chamber and is thus configured to urge the piston from the first cylinder chamber toward the second cylinder chamber, as changing the location of the spring relative to the piston would utilize a known technique to yield the predictable result of urging the nozzle switching valve to allow fluid to flow through a certain nozzle port when deactivated (See Neff Col. 4 Lines 31-57). 
As to Claim 2, in reference to the cleaning machine of Zilai in view of Innes and Neff as applied to Claim 1 above, modifying Zilai in view of Innes and Neff as applied to Claim 1 above would result in the spring being arranged in the first cylinder chamber (See Zilai in view of Innes and Neff as applied to Claim 1 above). 
As to Claim 3, in reference to the cleaning machine of Zilai in view of Innes and Neff as applied to Claim 1 above, Zilai further discloses wherein the swivel joint includes a first annular flow path (Fig. 3 # 19) and a second annular flow path (Fig. 3 #20) arranged in the swivel shaft (See Annotated Fig. 3), 
the first nozzle flow path connects the first annular flow path and the first nozzle (See Annotated Fig. 3), and 
the second nozzle flow path connects the second annular flow path and the second nozzle (See Annotated Fig. 3), 
the cleaning machine further comprising: 
a third nozzle flow path connecting the first nozzle port and the first annular flow path (See Zilai Annotated Figs. 1 and 3, modifying Zilai by Neff results in the first nozzle port being connected to the third nozzle flowpath), and 
a fourth nozzle flow path connecting the second nozzle port and the second annular flow path (See Zilai Annotated Figs. 1 and 3, modifying Zilai by Neff results in the second nozzle port being connected to the fourth nozzle flow path).
As to Claim 4, in reference to the cleaning machine of Zilai in view of Innes and Neff as applied to Claim 1 above, Innes further discloses wherein the swivel shaft extends perpendicular to the slide (See Annotated Fig. 5).
As to Claim 5, in reference to the cleaning machine of Zilai in view of Innes and Neff as applied to claim 1 above, Neff further discloses wherein the nozzle switching valve has a through hole extending along the first chamber, the inflow chamber, the second chamber, and the cylinder chamber (See Annotated Fig. 1), and 
the stem slides inside the through hole (See Annotated Fig. 1).
As to Claim 6, in reference to the cleaning machine of Zilai in view of Innes and Neff as applied to claim 1 above, Neff further discloses wherein the first valve element and the second valve element are made of metal (See Col. 8 Lines 36-40).
Regarding Claim 6, Neff does not specifically disclose wherein the first valve seat and the second valve seat are made of metal.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first valve seat and second valve seat made of metal, as doing so would utilize a known durable material (See Neff Col. 10 Lines 36-40), and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice per In re Lenshin, 125 USPQ 416.
As to Claim 7, in reference to the cleaning machine of Zilai in view of Innes and Neff as applied to Claim 1 above, Neff further discloses wherein the first valve element and the second valve element each has a tapered surface having a first taper angle (See Neff Annotated Fig. 1, the first and second valve elements are each conical such that they are tapered).
Regarding Claim 9, in reference to the cleaning machine of Zilai in view of Innes and Neff as applied to claim 1 above, Zilai in view of Innes and Neff as applied above do not disclose further comprising a solenoid valve configured to switch supplying compressed air from the compressed air source to the second cylinder chamber, and discharging the compressed air from the second cylinder chamber to outside.
However Neff discloses a solenoid valve (Fig. 1 #11 “solenoid pilot valve”) configured to switch supplying compressed air (Fig. 1 #65 “pressurized air”) from a compressed air source (Fig. 1 #64 “inlet port”) to a second cylinder chamber (See Annotated Fig. 2), and discharging compressed air from the second cylinder chamber to outside (See Col. 4 Lines 31-65).
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the cleaning machine of Zilai in view of Innes and Neff to further comprise a solenoid valve configured to switch supplying compressed air from the compressed air source to the second cylinder chamber, and discharging the compressed air from the second cylinder chamber to outside, as taught by Neff, for the purpose of being able to vent residual air from the cleaning machine (See Col. 7 Lines 15-22). 
As to Claim 11, in reference to the cleaning machine of Zilai in view of Innes and Neff as applied to Claim 3 above, Zilai further discloses wherein the third nozzle flow path includes a first pipe arranged outside the head portion (See Annotated Fig. 3), and the fourth nozzle flow path includes a second pipe arranged outside the head portion (See Annotated Fig. 3).
As to Claim 12, in reference to the cleaning machine of Zilai in view of Innes and Neff as applied to Claim 2 above, Zilai further discloses wherein the swivel joint includes a first annular flow path (Fig. 3 # 19) and a second annular flow path (Fig. 3 #20) arranged in the swivel shaft (See Annotated Fig. 3), 
the first nozzle flow path connects the first annular flow path and the first nozzle (See Annotated Fig. 3), and 
the second nozzle flow path connects the second annular flow path and the second nozzle (See Annotated Fig. 3), 
the cleaning machine further comprising: 
a third nozzle flow path connecting the first nozzle port and the first annular flow path (See Zilai Annotated Figs. 1 and 3, modifying Zilai by Neff results in the first nozzle port being connected to the third nozzle flowpath), and 
a fourth nozzle flow path connecting the second nozzle port and the second annular flow path (See Zilai Annotated Figs. 1 and 3, modifying Zilai by Neff results in the second nozzle port being connected to the fourth nozzle flow path).
As to Claim 13, in reference to the cleaning machine of Zilai in view of Innes and Neff as applied to Claim 2 above, Innes further discloses wherein the swivel shaft extends perpendicular to the slide (See Annotated Fig. 5).
As to Claim 14, in reference to the cleaning machine of Zilai in view of Innes and Neff as applied to Claim 3 above, Innes further discloses wherein the swivel shaft extends perpendicular to the slide (See Annotated Fig. 5).
As to Claim 15, in reference to the cleaning machine of Zilai in view of Innes and Neff as applied to claim 2 above, Neff further discloses wherein the nozzle switching valve has a through hole extending along the first chamber, the inflow chamber, the second chamber, and the cylinder chamber (See Annotated Fig. 1), and 
the stem slides inside the through hole (See Annotated Fig. 1).
As to Claim 16, in reference to the cleaning machine of Zilai in view of Innes and Neff as applied to claim 3 above, Neff further discloses wherein the nozzle switching valve has a through hole extending along the first chamber, the inflow chamber, the second chamber, and the cylinder chamber (See Annotated Fig. 1), and 
the stem slides inside the through hole (See Annotated Fig. 1).
As to Claim 17, in reference to the cleaning machine of Zilai in view of Innes and Neff as applied to claim 4 above, Neff further discloses wherein the nozzle switching valve has a through hole extending along the first chamber, the inflow chamber, the second chamber, and the cylinder chamber (See Annotated Fig. 1), and 
the stem slides inside the through hole (See Annotated Fig. 1).
As to Claim 18, in reference to the cleaning machine of Zilai in view of Innes and Neff as applied to claim 2 above, Neff further discloses wherein the first valve element and the second valve element are made of metal (See Col. 8 Lines 36-40).
Regarding Claim 18, Neff does not specifically disclose wherein the first valve seat and the second valve seat are made of metal.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first valve seat and second valve seat made of metal, as doing so would utilize a known durable material (See Neff Col. 10 Lines 36-40), and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice per In re Lenshin, 125 USPQ 416.
As to Claim 19, in reference to the cleaning machine of Zilai in view of Innes and Neff as applied to claim 3 above, Neff further discloses wherein the first valve element and the second valve element are made of metal (See Col. 8 Lines 36-40).
Regarding Claim 19, Neff does not specifically disclose wherein the first valve seat and the second valve seat are made of metal.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first valve seat and second valve seat made of metal, as doing so would utilize a known durable material (See Neff Col. 10 Lines 36-40), and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice per In re Lenshin, 125 USPQ 416.
As to Claim 20, in reference to the cleaning machine of Zilai in view of Innes and Neff as applied to claim 4 above, Neff further discloses wherein the first valve element and the second valve element are made of metal (See Col. 8 Lines 36-40).
Regarding Claim 20, Neff does not specifically disclose wherein the first valve seat and the second valve seat are made of metal.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first valve seat and second valve seat made of metal, as doing so would utilize a known durable material (See Neff Col. 10 Lines 36-40), and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice per In re Lenshin, 125 USPQ 416.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zilai in view of Innes, Neff, and US PGPUB 2022/0003324 A1 to Hosokawa et al. (“Hosokawa”).
Regarding Claim 8, in reference to the cleaning machine of Zilai in view of Innes and Neff as applied to Claim 7 above, Neff does not disclose wherein the first valve seat and the second valve seat each has a tapered surface having a second taper angle that is larger than the first taper angle (See Col. 8 Lines 63-67 which disclose that the first taper angle and the second taper angle are the same).
However, Hosokawa discloses a valve comprising a valve element that has a tapered surface having a first taper angle and a valve seat that has a tapered surface having a second taper angle that is larger than the first taper angle (See Fig. 4 and Paragraph 0073).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning machine of Zilai in view of Innes and Neff such that the first valve seat and the second valve seat each has a tapered surface having a second taper angle that is larger than the first taper angle, as taught by Hosokawa, for the purpose of ensuring a high seal surface pressure and having the valve elements maintained at the same position after a large number of times of valve opening and closing (See Paragraph 0073).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zilai in view of Innes, Neff, and US Patent 2,520,397 to Green (“Green”).
As to Claim 10, in reference to the cleaning machine of Zilai in view of Innes and Neff as applied to Claim 1 above, Zilai further discloses comprising a cleaning flow path having a first inlet, the first inlet connected to the main valve, the cleaning flow path connecting the first inlet and the nozzle switching valve (See Paragraph 0104 and Fig. 15, the cleaning flow path is a path having an inlet that connects pump 98 through the main valve to the nozzle switching valve to direct fluid to the nozzles).
Furthermore, Neff further discloses comprising an air flow path having an air inlet, the air inlet connected to the compressed air source, the air flow path connecting the air inlet and the second cylinder chamber (See Annotated Fig. 2). 
Regarding Claim 10, Zilai in view of Innes and Neff does not specifically disclose wherein the first inlet is located at a base end of the slide, the cleaning flow path is arranged inside the slide, the air inlet is located at the base end of the slide, the air flow path is arranged inside the slide, and wherein the cleaning machine comprises a manifold having the cleaning flow path and the air flow path inside.
However, Green discloses a cleaning machine (See Fig. 1 “Spraying Apparatus for Internally Coating Pipes”) comprising:
a cleaning flow path (Fig. 1 #7) having a first inlet located at a base end of a slide (See Fig. 1 and Col. 3 Lines 12-43, the gun has telescoping sections thus interconnecting barrel 3 can be considered a slide), the first inlet connected to a main valve (Fig. 1 #10 “valve member”), the cleaning flow path connecting the first inlet and a nozzle (Fig. 1 #2 “spray head”), the cleaning flow path arranged inside the slide (See Fig. 2); 
an air flow path (Fig. 1 #6) having an air inlet located at the base end of the slide (See Figs. 1 and 2), the air inlet connected to a compressed air source (See Col. 2 Lines 27-40), the air flow path connecting the air inlet and a cylinder chamber (See Fig. 2), the air flow path arranged inside the slide (See Fig. 2); and 
a manifold (Fig. 1 #1 “gun head”) having the cleaning flow path and the air flow path inside (See Fig. 1 and Col. 2 Lines 27-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning machine of Zilai in view of Innes and Neff such that the first inlet is located at a base end of the slide, the cleaning flow path is arranged inside the slide, the air inlet is located at the base end of the slide, the air flow path is arranged inside the slide, and the cleaning machine comprises a manifold having the cleaning flow path and the air flow path inside, as taught by Green, for the purpose of supplying compressed air and cleaning liquid through the cleaning machine in a regulated manner (See Col. 2 Lines 30-37).

    PNG
    media_image1.png
    872
    1085
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    890
    990
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    769
    831
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    684
    870
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    736
    543
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    952
    871
    media_image6.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752 

/CODY J LIEUWEN/Primary Examiner, Art Unit 3752